                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________
                                          :
LARRY CONGO,                              :
                                          :
            Petitioner,                   :
                                          :
            v.                            :       No. 18-cv-4554
                                          :
THE COUNTY OF PHILADELPHIA, et al.,       :
                                          :
            Respondents.                  :
_______________________________________   :

                                            ORDER

       AND NOW, this 25th day of June, 2019, upon consideration 1 of the Petition for Writ of
Habeas Corpus, ECF No. 1; Petitioner’s Supplement to the Petition, ECF No. 6; Petitioner’s
Revised Petition Forms, ECF No. 10; Petitioner’s letters to the Court, ECF Nos. 8, 9, 11; and the
Report and Recommendation (R&R) of United States Magistrate Judge David R. Strawbridge,
ECF No. 12, in which Magistrate Judge Strawbridge recommends that the Petition be dismissed,
IT IS ORDERED THAT:

    1. The Report and Recommendation, ECF No. 12, is APPROVED and ADOPTED.




1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the United
States Court of Appeals for the Third Circuit has held that it is better practice to afford some
level of review to dispositive legal issues raised by the report. Henderson v. Carlson, 812 F.2d
874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are filed, the
district court need only review the record for plain error or manifest injustice.” Harper v.
Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See also
Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016) (holding
that even when objections are filed, district courts “are not required to make any separate
findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28
U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (explaining that in
the absence of a timely objection, the court should review the magistrate judge’s report and
recommendation for clear error). The district court may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1)(C).


                                                 1
                                              062519
    2. The petition for writ of habeas corpus, ECF No. 1, is DISMISSED WITH

        PREJUDICE.

    3. There is no basis to issue a certificate of appealability. 2

    4. This case is CLOSED.



                                                        BY THE COURT:




                                                        /s/ Joseph F. Leeson, Jr._________
                                                        JOSEPH F. LEESON, JR.
                                                        United States District Judge




2
        The Petitioner has not demonstrated that reasonable jurists would debate the correctness
of this procedural ruling, as required for a certificate of appealability from a denial of a habeas
petition on procedural grounds. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,
484 (2000).
                                                   2
                                                062519
